        Case 2:20-cv-00981 Document 1 Filed 12/16/20 Page 1 of 5 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION


EDWARD ROOD,

       Plaintiff,
                                                         CASE NO.: 2:20-cv-       -FtM-
v.

TOWN OF FT. MYERS BEACH, FLORIDA,
a Florida municipality,

      Defendant.
________________________________________________________________________

                       COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW Edward Rood, by and through his undersigned counsel, and to remedy the

violation of his rights pursuant to federal law, specifically Title II of the Americans with

Disabilities Act (ADA) preventing discrimination against the disabled, hereby sues the

defendant, the Town of Ft. Myers Beach, Florida.

                                         INTRODUCTION

       1.      This is an action brought by a United States citizen, Edward Rood, who was the

victim of disability discrimination by a local government.

       2.      Mr. Rood alleges that defendant Town of Ft. Myers Beach violated Title II of the

Americans with Disabilities Act, 42 U.S.C. § 12131, et seq., and its implementing regulations,

found at 28 C.F.R. § 35.101, et seq. He seeks declaratory and compensatory relief, and attorneys’

fees and costs on this federal civil rights claim.

       3.      This action arises under the laws of the United States. This court has jurisdiction

over Mr. Rood’s federal claim pursuant to 28 U.S.C. § 1331.

       4.      All incidents material to this action occurred in Lee County, Florida. Venue is



                                                     1
         Case 2:20-cv-00981 Document 1 Filed 12/16/20 Page 2 of 5 PageID 2




appropriate in this Court pursuant to Local Rule 1.02(b)(5).

                                           PARTIES

         5.       Plaintiff Edward Rood is an adult United States citizen and is a resident of the

State of Florida, Lee County, Florida, and the Town of Ft. Myers Beach.

         6.       Defendant Town of Ft. Myers Beach, Florida (hereinafter, the “Town”) is a

political subdivision of Lee County, Florida and the State of Florida.

                   COMPLIANCE WITH PROCEDURAL REQUIREMENTS

         7.       There are no administrative preconditions applicable to this federal civil rights

claim.

                   FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

         8.    Mr. Rood is the owner of a residential home that borders the Gulf of Mexico. His

home is located within the municipal borders of defendant Town of Ft. Myers Beach. Rood has

been a property owner within the Town for 9 years, and has owned the same home for the same

period of time.

         9. Mr. Rood is disabled within the meaning of the Americans with Disabilities Act (ADA).

He is capable of ambulating with assistive devices necessary at times.

         10. Mr. Rood reasonably enjoys the right to access the public lands, namely the Gulf of

Mexico and its beachfront, adjoining his residence.

         11.   For the sole purpose of ensuring his access to public lands, namely to the beach

adjoining his private property, Mr. Rood undertook a substantial and longstanding legal campaign

to obtain all necessary permits to construct a modest, low-profile “walkover” suitable for

wheelchairs. The proposed wooden “walkover” would be suspended over a low-lying area

containing standing water and otherwise muddy, uneven terrain.




                                                    2
       Case 2:20-cv-00981 Document 1 Filed 12/16/20 Page 3 of 5 PageID 3




       12. The “walkover” is a necessary and reasonable accommodation of Mr. Rood’s disability,

and would be necessary for his access to public lands directly adjoining his private property.

       13. At the request of various governmental permitting authorities, Rood sustained the time

and expense of modifying the proposed design to comply with all requests by these public

agencies.

       14.   The primary concern of these Florida state agencies was the potential impact of the

proposed “walkover” on several environmental values, including the continued flourishing of

mangroves in the public conservation area and the use of this mangrove habitat by shore birds.

       15. At the request of these agencies, Mr. Rood voluntarily agreed to a host of modifications

of the proposed design of the “walkover” to accommodate these environmental concerns.

       16. Mr. Rood, however, litigated multiple lawsuits filed by the Town to stop the State of

Florida from granting the necessary permits to construct the “walkover.”

       17. A Florida administrative law judge found in Mr. Rood’s favor in all regards, and issued

the necessary Florida state permits. The opposing parties did not appeal from the administrative

law judge’s ruling

       18. A final requirement before Mr. Rood could obtain approval to construct the “walkover”

was approval by the defendant Town.

       19. By a 7-0 vote, the Local Planning Agency appointed by the Town unanimously

recommended to the Town Council that it approve Mr. Rood’s proposed “walkover.”

       20. The Town Council, however, inexplicably denied final approval. The vote of the five-

member Council was 3-2. By the same 3-2 margin, the Council denied Mr. Rood’s request for

reconsideration.

       21. No non-discriminatory motivation existed for the Town’s refusal to grant Mr. Rood




                                                 3
          Case 2:20-cv-00981 Document 1 Filed 12/16/20 Page 4 of 5 PageID 4




final approval to allow the construction necessary to accommodate his disability.

          22. In denying Mr. Rood the necessary approval, the Town of Ft. Myers Beach, Florida

violated Title II of the Americans with Disabilities Act.

          23. As a result of defendant’s acts and omissions, Ed Rood suffered humiliation,

embarrassment, inconvenience, restraint on his liberty, harm to his reputation, pain and suffering,

emotional distress, and other damages. Plaintiff also sustained out-of-pocket expenditures.


                                              COUNT I

                   (42 U.S.C. § 12131, et seq., Claim of Disability Discrimination)

          Plaintiff sues defendant Town of Ft. Myers Beach, Florida, in his individual capacity, and

states:

          24. All allegations of paragraphs 1 through 23 are re-alleged in full and adopted herein.

          25. Defendant Town unlawfully discriminated against Mr. Rood on the basis of his

disability by denying final approval of a construction that was necessary as a reasonable

accommodation of his disability.

          26. As a result of defendant’s unlawful discrimination, plaintiff suffered the losses

described in ¶ 23.


                                       PRAYER FOR RELIEF

          WHEREFORE, plaintiff Edward Rood prays that this Court will enter relief in the

following terms:

          1. A judgment for compensatory relief on Counts I;

          2. An award of costs and attorney’s fees on Count I, pursuant to 42 U.S.C. § 12131;

          as provided by the Rehabilitation Act, 29 U.S.C. § 794a, and Title IX;




                                                   4
Case 2:20-cv-00981 Document 1 Filed 12/16/20 Page 5 of 5 PageID 5




3. An award of standard costs on Counts I; and

4. Such other relief as the Court deems just and proper.

Finally, plaintiff requests a trial by jury.




                                                   Respectfully submitted this 16th day of
                                                   December, 2020,

                                                   FARMER AND FITZGERALD, P.A.

                                                   /s/ Matthew Farmer
                                                   Matthew P. Farmer, Esq.
                                                   Fla. Bar No. 0793469
                                                   400 N. Tampa St., Suite 2840
                                                   Tampa, Florida 33602
                                                   (813) 228-0095
                                                   FAX (813) 224-0269
                                                   MattFarmer1@aol.com

                                                   Trial Counsel for Plaintiff




                                               5
